DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 08/03/20 has been entered.

Drawings & Specification
The drawings and specification amendments of 11/05/21 are accepted.

Examiner’s Note - 35 USC § 101
In view of the “2019 Revised Patent Subject Matter Eligibility Guidance,” claims 1-2, 5, 11-12, 15, 18, 24, and 29-40 qualify as eligible subject matter under 35 U.S.C. 101. With respect to step 2A, prong one, the independent claims do not recite an abstract idea, law of nature, or natural phenomenon. Specifically, as discussed in previous actions, with respect to abstract ideas, the independent claims do not recite mathematical concepts, mental processes, or certain methods of organizing human Vanda Memo). As such, the claims are not directed to a judicial exception. The claims qualify as eligible subject matter under 35 U.S.C. 101.

Allowable Subject Matter
Claims 1-2, 5, 11-12, 15, 18, 24, and 29-40 are allowed.
The following is an examiner’s statement of reasons for allowance:
With respect to claim 1, the following limitation(s) were not found, taught, or disclosed by the prior art. Independent claims 11 and 24 have been amended to recite a similar limitation. All other claims depend on independent claims 1, 11, and 24
weighting, using the computer processor, respective daily opening rates in the plurality of daily opening rates for each day in the plurality of days, wherein respective daily opening rates in the plurality of daily opening rates are weighted such that respective daily opening rates having 
Although art was found (such as the art cited on the record) that taught the general concepts of opening rates and weighting in the context of forecasting leads and polynyas, the specifics of the amended limitation, “that are closer to a target date are assigned higher weights …” were not found.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEONARD S LIANG whose telephone number is (571)272-2148.  The examiner can normally be reached on M-F 10:00 AM - 7 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ARLEEN VAZQUEZ can be reached on (571)272-2619.  The fax phone 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/LEONARD S LIANG/Examiner, Art Unit 2862                                                                                                                                                                                                        02/12/22         


/ARLEEN M VAZQUEZ/Supervisory Patent Examiner, Art Unit 2865 
02/23/2022